Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 11/23/2021. An interview held on January 10th, 2022resulted in amendments to independent claims 1, 8, 15 and cancellation of claims 6, 13, 20. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Yanbin Xu on January 14th, 2022.
The application has been amended as follows: 

1. (Currently Amended) A random access method for user equipment (UE), comprising:
determining to initiate random access;
judging whether or not to use multi-preamble transmission; and


wherein transmitting a preamble through an acquired multi-preamble transmission opportunity, to perform random access comprises:
acquiring a physical random access channel (PRACH) resource of the multi-preamble transmission from a currently associated downlink beam, wherein the PRACH resource indicates a multi-preamble transmission opportunity, and the multi-preamble transmission opportunity comprises a starting time-frequency resource location, a repetition period, and a number of repetitions of the PRACH; and
starting transmitting a preamble from a first time-frequency resource location of a next multi-preamble transmission opportunity, comprising:
selecting a preamble from a preamble resource pool, and starting transmitting the selected preamble from the first time-frequency resource location of the next multi-preamble transmission opportunity;
if a number of transmission beams supported by the UE is less than the number of repetitions, transmitting the selected preamble at a first preset number of time-frequency resource locations after the first time-frequency resource location, or repeatedly transmitting a second preset number of transmission beams, wherein the first preset number is equal to the number of transmission beams minus one, and the second preset number is equal to a difference between the number of repetitions and the number of transmission beams; and
if the number of transmission beams supported by the UE is greater than the number of repetitions, transmitting the selected preamble by selecting the same number of transmission beams as the number of repetitions.

2. (Currently Amended) The method according to claim 1, wherein judging whether or not to use multi-preamble transmission 
judging whether a service that triggers the random access is a preset type of service, and if it is the preset type of service, determining to use multi-preamble transmission;
judging whether a multi-preamble transmission function is enabled, and if the multi-preamble transmission function is enabled, determining to use multi-preamble transmission;
judging whether the UE determines to transmit an uplink beam of the preamble, and if the UE does not determine to transmit an uplink beam of the preamble, determining to use multi-preamble transmission;
judging whether the UE is a preset type of UE, and if the UE is the preset type of UE, determining to use multi-preamble transmission; 
judging whether the random access is a preset access type, and if the random access is the preset access type, determining to use multi-preamble transmission;

judging whether the UE has a transmission-reception (Tx-Rx) correspondence capability, and if the UE does not have the Tx-Rx correspondence capability, determining to use multi-preamble transmission.

3. (Original) The method according to claim 2, wherein judging whether a multi-preamble transmission function is enabled comprises:
if a physical random access channel (PRACH) resource of the multi-preamble transmission is configured in a received system message, determining that the multi-preamble transmission function of the UE is enabled;
if the UE is in a disabled state or a connected state and a base station configuration turns on the multi-preamble transmission function of the UE, determining that the multi-preamble transmission function of the UE is enabled; and
if the base station configuration turns on a data bearer (DRB) of the UE or a multi-preamble transmission function of a logical channel, and the random access is triggered by the DRB or the logical channel that has the multi-preamble transmission function turned on, and the random access is competitive random access, determining that the multi-preamble transmission function of the UE is enabled.

4. (Original) The method according to claim 2, wherein judging whether the UE is a preset type of UE comprises:

judging whether the random access is a preset access type comprises:
if an access type indicated in the received PRACH resource of multi-preamble transmission from the base station is the preset access type, determining that the random access is the preset access type.

5. (Currently Amended) The method according to claim 1, wherein transmitting a preamble through an acquired multi-preamble transmission opportunity, to perform random access further comprises:


if an RAR is received in the RAR reception window, determining a transmission beam that the RAR responds to, transmitting a message MSG3 to the base station through the transmitting beam, and waiting for a message MSG4 returned by the receiving base station.

6. (Canceled) 

7. (Original) The method according to claim 5, further comprising:
if the RAR is not received in the RAR reception window or the message MSG4 returned by the base station is not received, and the UE does not reach a maximum transmission power, raising a transmission power of the UE, and proceeding to perform starting transmitting a preamble from the first time-frequency resource location of the next multi-preamble transmission opportunity.

8. (Currently Amended) User equipment (UE), comprising:
a processor; and
a memory storing instructions executable by the processor,
wherein the processor is configured to:
determine to initiate random access;
judge whether or not to use multi-preamble transmission; and
when determining to use multi-preamble transmission, transmit a preamble through an acquired multi-preamble transmission opportunity, to perform random access,

wherein in transmitting the preamble through the acquired multi-preamble transmission opportunity, to perform random access, the processor is further configured to:
acquire a physical random access channel (PRACH) resource of the multi-preamble transmission from a currently associated downlink beam, wherein the PRACH resource indicates a multi-preamble transmission opportunity, and the multi-preamble transmission opportunity comprises a starting time-frequency resource location, a repetition period, and a number of repetitions of the PRACH; and
start transmitting a preamble from a first time-frequency resource location of a next multi-preamble transmission opportunity, comprising:
selecting a preamble from a preamble resource pool, and starting transmitting the selected preamble from the first time-frequency resource location of the next multi-preamble transmission opportunity;
if a number of transmission beams supported by the UE is less than the number of repetitions, transmitting the selected preamble at a first preset number of time-frequency resource locations after the first time-frequency resource location, or repeatedly transmitting a second preset number of transmission beams, wherein the first preset number is equal to the number of transmission beams minus one, and the second preset number is equal to a difference between the number of repetitions and the number of transmission beams; and
if the number of transmission beams supported by the UE is greater than the number of repetitions, transmitting the selected preamble by selecting the same number of transmission beams as the number of repetitions.


judging whether a service that triggers the random access is a preset type of service, and if it is the preset type of service, determining to use multi-preamble transmission;
judging whether a multi-preamble transmission function is enabled, and if the multi-preamble transmission function is enabled, determining to use multi-preamble transmission;
judging whether the UE determines to transmit an uplink beam of the preamble, and if the UE does not determine to transmit an uplink beam of the preamble, determining to use multi-preamble transmission;
judging whether the UE is a preset type of UE, and if the UE is the preset type of UE, determining to use multi-preamble transmission; 
judging whether the random access is a preset access type, and if the random access is the preset access type, determining to use multi-preamble transmission;
judging whether the UE has a multiple input multiple output (MIMO) capability or a multi-beam transmission capability, and if the UE has the MIMO capability or the multi-beam transmission capability, determining to use multi-preamble transmission; and
judging whether the UE has a transmission-reception (Tx-Rx) correspondence capability, and if the UE does not have the Tx-Rx correspondence capability, determining to use multi-preamble transmission.


if a physical random access channel (PRACH) resource of the multi-preamble transmission is configured in a received system message, determine that the multi-preamble transmission function of the UE is enabled;
if the UE is in a disabled state or a connected state and a base station configuration turns on the multi-preamble transmission function of the UE, determine that the multi-preamble transmission function of the UE is enabled; and
if the base station configuration turns on a data bearer (DRB) of the UE or a multi-preamble transmission function of a logical channel, and the random access is triggered by the DRB or the logical channel that has the multi-preamble transmission function turned on, and the random access is competitive random access, determine that the multi-preamble transmission function of the UE is enabled.

11. (Currently Amended) The UE according to claim [8] 9, wherein in judging whether the UE is a preset type of UE, the processor is further configured to:
if a UE type indicated in a received physical random access channel (PRACH) resource of the multi-preamble transmission from a base station is the preset type, determining that the UE is the preset type of UE; and
if an access type indicated in the received PRACH resource of multi-preamble transmission from the base station is the preset access type, determine that the random access is the preset access type.




if an RAR is received in the RAR reception window, determine a transmission beam that the RAR responds to, transmit a message MSG3 to the base station through the transmitting beam, and wait for a message MSG4 returned by the receiving base station.
 
13. (Canceled)

14. (Original) The UE according to claim 12, the processor is further configured to:
if the RAR is not received in the RAR reception window or the message MSG4 returned by the base station is not received, and the UE does not reach a maximum transmission power, raise a transmission power of the UE, and proceed to perform starting transmitting a preamble from the first time-frequency resource location of the next multi-preamble transmission opportunity.


a processor; and
a memory storing instructions executable by the processor,
wherein the processor is configured to:
receive a preamble transmitted by user equipment (UE) through a multi-preamble transmission opportunity 
return, according to a time-frequency resource location in the multi-preamble transmission opportunity in which the preamble is located, a random access response (RAR) for the preamble and for the time-frequency resource location in the multi-preamble transmission opportunity, for the UE to perform random access[[.]],
wherein the UE transmits the preamble through the multi-preamble transmission opportunity to perform random access, comprising:
acquiring a physical random access channel (PRACH) resource of multi-preamble transmission from a currently associated downlink beam, wherein the PRACH resource indicates the multi-preamble transmission opportunity, and the multi-preamble transmission opportunity comprises a starting time-frequency resource location, a repetition period, and a number of repetitions of the PRACH; and
starting transmitting a preamble from a first time-frequency resource location of a next multi-preamble transmission opportunity, comprising:
selecting a preamble from a preamble resource pool, and starting transmitting the selected preamble from the first time-frequency resource location of the next multi-preamble transmission opportunity;
if a number of transmission beams supported by the UE is less than the number of repetitions, transmitting the selected preamble at a first preset number of time-frequency resource locations after the first time-frequency resource location, or repeatedly transmitting a second preset number of transmission beams, wherein the first preset number is equal to the number of transmission beams minus one, and the second preset number is equal to a difference between the number of repetitions and the number of transmission beams; and
if the number of transmission beams supported by the UE is greater than the number of repetitions, transmitting the selected preamble by selecting the same number of transmission beams as the number of repetitions.

16. (Original) The base station according to claim 15, wherein the processor is further configured to:
after the RAR for the preamble and for the time-frequency resource location in the multi-preamble transmission opportunity is returned, receive a message MSG3 transmitted by the UE and return a message MSG4 to the UE according to the message MSG3.

17. (Currently Amended) The base station according to claim 15, wherein 

among preambles having a same preamble identifier received from the time-frequency resource location and all the repeated time-frequency resource locations, select a preamble with best signal quality; and
return the RAR according to the time-frequency resource location where the preamble with the best signal quality is located, wherein the RAR carries the preamble identifier corresponding to the preamble with the best signal quality.
 
18. (Original) The base station according to claim 17, wherein the time-frequency resource location where the preamble with the best signal quality is located comprises at least one of an Orthogonal Frequency Division Multiplexing (OFDM) symbol location, a subframe location, and a frequency domain location where the preamble with the best signal quality is located, and the at least one of an OFDM symbol location, a subframe location, and a frequency domain location where the preamble with the best signal quality is located is represented by a random access radio network temporary identifier (RA-RNTI).

19. (Original) The base station according to claim 15, wherein the processor is further configured to:
before receiving the preamble transmitted by the UE through the multi-preamble transmission opportunity, transmit a broadcast message to the UE, wherein the 

20. (Canceled) 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
	
	The Instant Invention is directed towards multi-preamble transmission for NR beam-forming. None of the prior art of record teaches or fairly suggest the claimed limitations, especially the number of beams N supported is less than the number
of repetitions ... wherein the first preset number is equal to the number of transmission
beams minus one (N-1). 



Allowable Subject Matter
Claims 1-5, 7-12, 14-19 renumbered as claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.M./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415